DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 18, 20, 28-38 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-9, 11, 13, 15-16 of U.S. Patent No. 10,485,562. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Patent claim 1, discloses regarding claim 18, a positioning device for positioning and/or securing an intramedullary nail in a long bone;  comprising: a guide bow (1) which comprises or is connected to: an adjusting device (3), wherein the adjusting device (3) comprises at least a targeting device (5), and wherein the targeting device (5) is designed to at least partially receive a locking device (21) or an instrument (23) for acting on the locking device (21);  and a sleeve guide (2) having a sleeve (7), wherein 
Patent claim 2, discloses regarding claim 28, further comprising a guiding device (9) inserted into the sleeve (7).
Patent claim 3, discloses regarding claim 29, wherein the sleeve (7) and/or the guiding device (9) comprises a connection section for releasably connecting it to an intramedullary nail (19). 
Patent claim 4, discloses regarding claim 30, wherein the sleeve (7) comprises a sliding guide (29) for guiding a section, in particular a guide step (31), of the guide bow (1) or of the sleeve guide (2) along the sleeve (7) or vice versa. 
Patent claim 5, discloses regarding claim 31, wherein the guide bow (1) comprises a snap-in pin (39) being movable between at least two positions, and wherein the sleeve (7) comprises at least one snap-in position (35) for inserting or snapping-in the snap-in pin (39). 
Patent claim 6, discloses regarding claim 32, wherein the at least one snap-in position (35) comprises a longitudinal groove (33) being arranged in the/a circumferential direction (13) of the sleeve (7), wherein the longitudinal groove (33) allows moving the snap-in pin (39) in the circumferential direction (13) of the sleeve (7) when the snap-in pin (39) is in the at least one snap-in position (35). 
Patent claim 7, discloses regarding claim 33, wherein the sleeve (7) has markings (37) for controlling or monitoring the position of the guide bow (1) relative to the sleeve (7). 
Patent claim 8, discloses regarding claim 34, wherein the guiding device (9) comprises an outer thread (51). 
Patent claim 9, discloses regarding claim 35, wherein the guiding device (9) for guiding a tool (55) has a hollow interior, has a longitudinal opening and/or is tubular. 
Patent claim 11, discloses regarding claim 36, wherein the targeting device (5) comprises an opening (25) which faces the intramedullary nail (19) and which reaches through or passes through the adjusting device (3). 
Patent claim 13, discloses regarding claim 20, wherein the targeting device (5) is displaceable or movable in longitudinal direction (x-direction) of the guide bow (1) and in perpendicular direction (y-direction) to the longitudinal direction (x-direction) of the guide bow (1). 
Patent claim 15, discloses regarding claim 37, wherein the targeting device (5) is movably arranged at least in a first position for moving the targeting device (5) relative to the adjusting device (3) and is non-movably arranged at least in a second position for the releasable fixing of the targeting device (5) relative to the adjusting device (3). 
Patent claim 16, discloses regarding claim 38, releasably connected to an intramedullary nail (19). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 23, 29, 38 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the center of the circle" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 23 should instead recite “a center of the circular section” in order to have sufficient antecedent basis, and for the purpose of compact prosecution will be examined below under this assumption. 
Claim 29 recites the limitation “an intramedullary nail or an implant” in line 3, which renders the claim indefinite since it is unclear if this refers back to the intramedullary nail / implant from claim 18 or to an additional intramedullary nail / implant. It appears that the claim should instead recite “the intramedullary nail or the implant” and for the purpose of compact prosecution will be examined below under this assumption.
Claim 38 recites the limitations “releasably connected” in line 1 and “an intramedullary nail or an implant” in lines 1-2, which renders the claim indefinite since it is unclear if what is releasably connected and it is also unclear if the limitation refers back to the intramedullary nail / implant from claim 18 or to an additional intramedullary nail / implant. It appears that the claim should instead recite “further comprising a guiding device releasably connected to the intramedullary nail or the implant” and for the purpose of compact prosecution will be examined below under this assumption.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-23, 25, 27-30, 34, 36, 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkinson et al. (U.S. Pub. No. 2013/0110119 A1, hereinafter “Atkinson”). 
Atkinson discloses, regarding claim 18, a positioning device (20, see Fig. 1) for positioning and/or securing an intramedullary nail (26) in a long bone or an implant (see Fig. 1); comprising: a guide bow (28)  which comprises or is connected to: an adjusting device (114), wherein the adjusting device comprises at least a targeting device (128), and wherein the targeting device is designed to at least partially receive a locking device for insertion into a target or through-opening in the intramedullary nail or the implant, or an instrument for acting on the locking device (see para. [0024], “for alignment with one of the interlocking holes 22, 24 of the intramedullary nail 26 for tightening fixing screws into the holes 22, 24 of the intramedullary nail 26”); and a sleeve guide (e.g. formed by semi-cylindrical surfaces 72, 74) having a sleeve (76), wherein the sleeve is mounted in the sleeve guide such that it can be rotated and/or slid relative to the sleeve guide (see paras. [0020]-[0021], note that the sleeve 76 has a cylindrical outer shape that is slidable and rotatable relative to the cylindrical surfaces 72 and 74 of the sleeve guide prior to being clamped via 88), and wherein the sleeve comprises a longitudinal through-opening (82, see Fig. 2) for receiving a guiding device (108) for releasably securing or fixing the intramedullary nail or the implant (see para. [0022] “threadedly engages”), and wherein the targeting device is arranged to be displaceable in the adjusting device and relative to the adjusting device or to the guide bow (see Fig. 1, see para. [0024], note that the targeting device 128 is vertically displaceable / slidable in adjusting device 114).
Regarding claim 19, wherein the targeting device is prepared and/or designed for setting, positioning, guiding, aligning, drilling and/or screwing the locking device or the instrument for acting on the locking device (see para. [0024], “for alignment with one of the interlocking holes 22, 24 of the intramedullary nail 26 for tightening fixing screws into the holes 22, 24 of the intramedullary nail 26”).
Regarding claim 20, wherein the targeting device is displaceably arranged (via 106) in a first direction of the guide bow (see annotated Fig. 5 below, see also para. [0027]) and perpendicularly to the first direction of the guide bow (via 104, see annotated Fig. 5 below, see also para. [0027]).

    PNG
    media_image1.png
    429
    612
    media_image1.png
    Greyscale

Regarding claim 21, wherein the adjusting device is displaceable, in a limited or unlimited manner, along the guide bow together with the targeting device (see Figs. 4-5, note displacement is limited by size of passage 110, see also paras. [0026]-[0027]).
Regarding claim 22, wherein the targeting device is arranged to be displaceable relative to the adjusting device (see Fig. 1, see para. [0024], note that the targeting device 128 is vertically displaceable / slidable in adjusting device 114) or to the guide bow (see para. [0027] via 114), so that the locking device, or the instrument for acting on the locking device, is movable and positionable in the targeting device within a circular section (e.g. circular bore of 128, see para. [0024], “for alignment with one of the interlocking holes 22, 24 of the intramedullary nail 26 for tightening fixing screws into the holes 22, 24 of the intramedullary nail 26”).
Regarding claim 23, wherein the center of the circle lies at an intersection of a receiving device for the locking device (see annotated Fig. 1 below) and a longitudinal axis (e.g. long axis of 26) of the intramedullary nail or of the implant (see annotated Fig. 1 below).

    PNG
    media_image2.png
    871
    615
    media_image2.png
    Greyscale

Regarding claim 25, wherein the adjusting device (114) is arranged to be movable in at least one first position (see para. [0025]), referred to as an adjustment position (see para. [0025], e.g. when 136 and 100 are not fully tightened), for moving the targeting device relative to the adjusting device or to the guide bow or wherein the adjusting device is connected, secured or fixed to or on the guide bow (see Fig. 1, see para. [0025]).
Regarding claim 27, wherein a positioning and/or securing of the targeting device relative to the adjusting device takes place based on a 3-shell arrangement (see Fig. 1, note that sliding / positioning the targeting device 128 relative to the adjusting device 114 is based on a 3-shell arrangement e.g. shell of lower cylinder of 128, shell of upper wider cylinder of 128, and shell of opening that 128 is received in). 
Regarding claim 28, further comprising a guiding device (108) inserted into the sleeve (see Fig. 1).
Regarding claim 29, wherein the sleeve or a guiding device inserted into the sleeve comprises a connection section for releasably connecting it to an intramedullary nail or an implant (see para. [0022] “threadedly engages”).
Regarding claim 30, wherein the sleeve comprises a sliding guide (e.g. cylindrical outer surface of 76) for guiding a section, in particular a guide step, of the guide bow or of the sleeve guide along the sleeve or vice versa (see paras. [0020]-[0021], note that the sleeve 76 has a cylindrical outer shape that is slidable and rotatable relative to the cylindrical surfaces 72 and 74 of the sleeve guide prior to being clamped via 88).
Regarding claim 34, wherein the guiding device comprises an outer thread (see para. [0022] “threadedly engages”).
Regarding claim 36, wherein the targeting device comprises one or more openings which faces the intramedullary nail or the implant and which reaches through or passes through the adjusting device (see Fig. 1, note that the cylindrical side surface reaches / passes through openings 126 of the adjusting device 114), wherein the opening(s) is/are designed for receiving the locking device or the instrument for acting on the locking device (see para. [0024], “for alignment with one of the interlocking holes 22, 24 of the intramedullary nail 26 for tightening fixing screws into the holes 22, 24 of the intramedullary nail 26”).
Regarding claim 38, releasably connected to an intramedullary nail (26) or to an implant (see Fig. 1, via 108). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson, as applied to claim 18 above, and in view of Limouze et al. (U.S. Pub. No. 2013/0172890 A1, hereinafter “Limouze”). 
Atkinson discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 33, wherein the sleeve has markings for controlling or monitoring the position of the guide bow relative to the sleeve.
Limouze discloses a sleeve (11) and a guide bow (10, see Fig. 8A), wherein the sleeve includes markings (117, see Fig. 8A) in order indicate the depth of insertion of the intramedullary nail (300) into the bone canal (see para. [0055]). 
It would have been obvious to one having ordinary skill in the art at the time the sleeve in Atkinson to include markings in view of Limouze in order indicate the depth of insertion of the intramedullary nail into the bone canal. 

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson, as applied to claim 18 above, and in view of Blake et al. (U.S. Pub. No. 2013/0046311 A1, hereinafter “Blake”). 
Atkinson discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 35, wherein the guiding device for guiding a tool has a hollow interior, has a longitudinal opening and/or is tubular.
Blake discloses a guiding device (202, see Fig. 6) that includes a hollow interior that is tubular (262, see Fig. 6) in order to enable the intramedullary nail (240, see Fig. 7A) to be inserted over a guide wire (304, see Fig. 7A) in order to aid in placement of the intramedullary nail (see para. [0037]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the guiding device in Atkinson to include a hollow interior that is tubular in view of Blake in order to enable the intramedullary nail to be inserted over a guide wire to aid in placement of the intramedullary nail. 

Claim(s) 26 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson, as applied to claim 18 above, and in view of Mikhail et al. (U.S. Pub. No. 2007/0276382 A1, hereinafter “Mikhail”).
Atkinson discloses all of the features of the claimed invention, as previously set forth above. Atkinson further discloses, regarding claim 37, wherein the targeting device is movably arranged at least in a first position for moving the targeting device relative to the adjusting device (see para. [0024] “drill-guide cylinder 128 is for slidably extending through one of the targeting mechanism drill-guide orifices 126”). Atkinson fails to disclose, regarding claim 37, wherein the targeting device is non-movably arranged at least in a second position for the releasable fixing of the targeting device relative to the adjusting device; and regarding claim 26, wherein a securing of the targeting device relative to the adjusting device or relative to the guide bow is releasable.  
Mikhail discloses an adjusting device (40) and a guide bow (30, see Fig. 5) wherein in a second position the targeting device is non-movably arranged (e.g. when threaded section 413 engages thread in the channel 332, see Fig. 11) in order to enable the adjusting device to be held in position relative to the guide bow (see para. [0091]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the targeting device in Atkinson to include a second position / securing that is non-movably arranged / releasable in view of Mikhail in order to enable the adjusting device to be held in position relative to the guide bow. 

Allowable Subject Matter
Claim(s) 24 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	Overes (U.S. Pub. No. 2011/0270328 A1) discloses an intramedullary nail aiming device. 
	Ritchey et al. (U.S. Pub. No. 2008/0264109 A1) discloses an alignment instrument for an intramedullary nail. 
	Hansson (U.S. Pub. No. 2017/0007303 A1) discloses a targeting device for an intramedullary nail. 
	Matityahu et al. (U.S. Pub. No. 2014/0052132 A1) discloses an adjustable targeting assembly for an intramedullary nail. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773